PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RODNEY SCOTT MAHER, d/b/a
Creative Furniture and Waterbeds,
Plaintiff-Appellant,
                                                                        No. 94-1754
v.

CONTINENTAL CASUALTY COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the Southern District of West Virginia, at Parkersburg.
Charles H. Haden II, Chief District Judge.
(CA-93-916-6)

Argued: September 28, 1995

Decided: February 14, 1996

Before WIDENER, HALL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by published opinion.
Judge Hall wrote the opinion, in which Judge Widener and Judge
Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Joseph W. Caldwell, CALDWELL, CANNON-RYAN &
RIFFEE, Charleston, West Virginia; Vincent Jerome King, Charles-
ton, West Virginia, for Appellant. Richard Allen Hayhurst, Parkers-
burg, West Virginia, for Appellee.

_________________________________________________________________
OPINION

HALL, Circuit Judge:

In this diversity action, Rodney Scott Maher appeals the district
court's dismissal of his claim against Continental Casualty Co. for
unfair insurance claim settlement practices under the West Virginia
Unfair Trade Practices Act. Maher, who filed an insurance claim with
Continental following a fire at his furniture store, also appeals that
aspect of the judgment order awarding him only $5,118 in lost busi-
ness income compensable under the policy. We affirm the amount
awarded under the insurance contract, but we vacate the district
court's dismissal of the statutory claim and remand for further pro-
ceedings.

I.

A.

On April 5, 1990, Maher, the owner of Creative Furniture and
Waterbeds in Vienna, West Virginia, contracted with Continental to
procure casualty insurance for his business premises. On November
15, 1990, a faulty gas heater caused a fire at the furniture store.
Although the fire was confined to a rear storage area, there was exten-
sive smoke damage to the second-floor inventory of waterbeds and
billiard tables; in addition, powder from the fire extinguishers found
its way onto the carpet and exposed surfaces. Until the end of Novem-
ber, when cleanup was completed, smoke odor and chemical fumes
from the cleaning materials lingered throughout the building.

Shortly after the fire, Maher contacted Continental, which sent a
claims adjuster, Danny Patrick, to inspect the premises. Patrick
advised Maher to keep the business open and sell the damaged goods
at a discount. Maher followed Patrick's advice; he also hired a con-
tractor to make repairs to the building. Although the structure's exte-
rior was restored within two weeks of the fire, the contractor refused
to begin repairing the more extensively damaged interior until he had
been paid for the completed work.

                    2
Maher phoned Patrick twice during those two weeks; Patrick
responded that he had not yet had time to review Maher's claim. On
November 30, Patrick returned to Maher's store to survey the partial
restoration work and to discuss the extent of the damage to the inven-
tory. During their conversation, Maher asked Patrick about being
compensated for lost business income, as provided for in the policy.
Patrick opined that such losses were "too difficult to prove," but sug-
gested that Maher nevertheless prepare a written projection.

On December 4, Maher submitted written documentation to Conti-
nental of the cost of repairing the premises and replacing the damaged
merchandise. Throughout December, Maher repeatedly telephoned
Patrick to inquire about the status of that claim. The month passed,
however, with Continental failing to either issue a settlement check
or contest the repair and replacement estimate. Without the insurance
settlement in hand, Maher was unable to purchase new inventory; his
remaining stock proved inadequate to meet consumer demand during
the Christmas shopping season.

Early in January 1991, Maher forwarded to Continental a CPA's
written estimate of lost sales from November 16 through December
31, 1990. On January 8, Patrick informed Maher that there would be
no coverage for lost income because the business had not completely
shut down; Continental confirmed its denial of coverage in writing on
January 21.1 Although Continental did not dispute its liability for the
_________________________________________________________________
1 Continental relied on the following clause to deny coverage:

          We will pay for the actual loss of Business Income you sustain
          due to the necessary suspension of your "operations" during the
          "period of restoration."

Though not defined in the policy, Continental took the position that "sus-
pension" meant "cessation" -- a complete shutdown of the entire busi-
ness. However, as the bankruptcy judge later pointed out in granting
summary judgment to Maher on the issue of coverage, the insurer's posi-
tion was wholly at odds with another policy provision:

          We will reduce the amount of your Business Income loss . . . to
          the extent you can resume your "operations," in whole or in part,
          by using damaged or undamaged property (including merchan-
          dise or stock) at the described premises or elsewhere.

The above paragraph clearly contemplates that a policyholder may be
compensated for lost income, regardless of whether the business contin-
ued to operate at a reduced level immediately following the covered loss.

                    3
building repairs and inventory losses, it failed to settle those claims
until February 13, 1991 -- almost three months after the fire.

The settlement, totaling approximately $21,000, provided Maher
with some much-needed liquidity. His business nevertheless failed to
recover from losing virtually an entire season of holiday sales. On
February 28, 1992, Maher filed for bankruptcy under Chapter 13;
Creative Furniture and Waterbeds closed its doors forever on Decem-
ber 28, 1993.

B.

In July 1991, Maher filed a complaint in state court, alleging that
Continental had breached the insurance contract and, consequently,
had injured his business. Maher's complaint also alleged that Conti-
nental had engaged in unfair insurance claim settlement practices, in
contravention of the West Virginia Unfair Trade Practices Act.
Shortly after he filed for bankruptcy in 1992, Maher removed the case
to the district court, which in turn referred the matter to the bank-
ruptcy court.2

Following a bench trial, the bankruptcy judge recommended that
Continental be found liable under the policy for approximately
$88,100 in lost business income. In addition, the bankruptcy judge
concluded that Continental had engaged in unfair claim settlement
practices, and proposed that the company pay Maher $126,723 in con-
sequential damages, $22,500 for inconvenience and aggravation, and
_________________________________________________________________
2 The jurisdiction of bankruptcy courts is delineated by 28 U.S.C.
§ 157, which provides, in pertinent part:

          A bankruptcy judge may hear a proceeding that is not a core
          proceeding but that is otherwise related to a case under title 11.
          In such proceeding, the bankruptcy judge shall submit proposed
          findings of fact and conclusions of law to the district court, and
          any final order or judgment shall be entered by the district judge
          after considering the bankruptcy judge's proposed findings and
          conclusions and after reviewing de novo those matters to which
          any party has timely and specifically objected.

28 U.S.C.A. § 157(c)(1) (West 1995).

                     4
$30,000 in punitive damages. Finally, the bankruptcy judge recom-
mended an attorney fee award amounting to twenty percent of the
total damages.

The district court declined to adopt the bankruptcy judge's recom-
mendations. See note 2, supra. Although it agreed that the lost income
from Maher's business was covered under the policy and that Maher
had a colorable claim against Continental for unfair settlement prac-
tices, the court decided to bifurcate the claims and retry both before
juries. On January 13, 1994, Maher refused Continental's offer of
$12,000 to settle the policy dispute. On March 29, 1994, trial com-
menced on the sole issue of the compensation due Maher under the
insurance contract.

Steven Kalt, a Certified Public Accountant, testified as Maher's
expert, as he had done previously before the bankruptcy judge. Kalt
first explained how he had calculated the lost business income at
Maher's furniture store. Kalt said that he had examined the sales of
waterbeds and billiard tables for the three years prior to 1990, then
used the smallest annual growth rate in sales of each to project future
gross sales for the remainder of 1990 and the years beyond.3 Kalt tes-
tified that he subtracted sales tax and the cost of goods sold to arrive
at an estimate of net income.4

When Kalt began to testify as to his actual projections, the defense
objected that the testimony was speculative and without foundation.
The court sustained the objection, allowing Kalt to testify only that
Maher had lost $5,118 of business income during the two and one-
half weeks immediately following the fire.5 Maher's counsel then
_________________________________________________________________
3 Billiard table sales had increased at least 47 percent, and waterbed
sales a minimum of about 9.6 percent, in the years immediately preced-
ing 1990.
4 According to the terms of the policy, net income plus normal operat-
ing expenses, including payroll, equals "business income." The differ-
ence between the business's actual income and that which would have
accrued is the loss for which Continental was bound to indemnify Maher.
5 The parties stipulated that, had Continental promptly paid Maher's
claim for property damage, the business would have been completely
restored in two and one-half weeks.

                    5
attempted, without success, to further develop the evidentiary founda-
tion underlying Kalt's testimony. Upon ascertaining that Kalt was
Maher's sole source of evidence regarding the lost business income,
the district court granted Continental's motion for judgment in favor
of Maher for $5,118.

Following a short recess, the district court dismissed, sua sponte,
Maher's statutory claim for unfair settlement practices. The court held
that the claim was precluded under West Virginia law because Maher
had not "substantially prevailed" on the underlying policy dispute by
obtaining a judgment for less than Continental's settlement offer. The
district court's decision to limit Continental's liability to that imposed
by the insurance contract foreclosed Maher from recovering any con-
sequential or other damages attributable to the insurer's conduct in
resolving the claim.

On appeal, Maher suggests that we ratify the bankruptcy judge's
measure of compensation due him under the insurance policy for lost
business income; alternatively, he requests a new trial of the issue.
Maher also asks us to reverse the district court's dismissal of his
claim against Continental for unfair settlement practices.

II.

A.

Maher contends that the district court's review of the bankruptcy
judge's proposed findings and conclusions was void ab initio because
the court impaneled a jury after Continental had already waived its
right to a jury trial.6 Maher maintains that, as a result, the findings and
conclusions of the bankruptcy judge should be reinstated.

Maher's argument is not well taken. Maher does not question the
district court's authority pursuant to 28 U.S.C.§ 157(c)(1), see note
_________________________________________________________________
6 Continental's answer, filed in state court, had included a demand for
a jury trial. Because Maher's suit for money damages constituted a
"legal" -- as opposed to equitable -- cause of action, Continental was
constitutionally entitled to a jury trial. Granfinanciera, S.A. v. Nordberg,
492 U.S. 33, 41 (1989).

                     6
2, supra, to substitute its own findings and conclusions for those of
the bankruptcy judge. That the court opted to delegate its role as fact-
finder to a jury is of no consequence, inasmuch as such delegation is
specifically authorized by the Federal Rules:

          Issues not demanded for trial by jury . . . shall be tried by
          the court; but, notwithstanding the failure of a party to
          demand a jury in an action in which such a demand might
          have been made of right, the court in its discretion upon
          motion may order a trial by a jury of any or all issues."

Fed. R. Civ. P. 39(b) (emphasis supplied). Plainly, the district court
was well within its discretion in ordering a jury trial.

B.

Maher asserts that, even if the district court were entitled to try
anew the extent of Continental's liability under the policy, it nonethe-
less abused its discretion by severely curtailing Kalt's testimony
regarding the matter. Again, we must disagree.

West Virginia law allows for the recovery of lost profits in an
action for breach of contract, insofar as such profits are proved with
"reasonable certainty." Cell, Inc. v. Ranson Investors, 427 S.E.2d 447,
448 (W. Va. 1992). Estimates based on "mere speculation and conjec-
ture" are insufficient to establish the requisite degree of certainty. Id.
Indeed, more exacting proof of lost profits may be required where the
business is a relatively new, less-established one. 7 The plaintiff's bur-
den is not an impossible one, however. Lost profits may be estab-
lished with reasonable certainty through the introduction of evidence
such as economic and financial data, market surveys and analyses,
business records of similar enterprises, and -- of course -- expert tes-
timony to assist the jury in comprehending it all. See id. at 449-50
(quoting Restatement (Second) of Contracts§ 352 cmt. b (1981)).
_________________________________________________________________
7 See Cell, 427 S.E.2d at 449 ("Although the courts of most other juris-
dictions share our concern for the risk of allowing speculative loss of
profit awards for new businesses, virtually all believe that those concerns
can be addressed by requiring a high level of proof.").

                    7
Maher's proffered evidence fell short of proving Creative Furni-
ture's lost income with reasonable certainty. Although he submitted
historical sales figures for the relatively brief three-year period before
the fire, Maher did not attempt to compensate for the dearth of finan-
cial data by adducing competent evidence of the business's economic
situation. For example, Maher failed to conduct any scientifically
valid surveys assessing the relevant future market for billiard tables
and waterbeds, and made no attempt to prove his loss by comparing
his post-accident sales to the sales figures of any similarly situated
businesses in the market area.

Moreover, Kalt -- though doubtless an expert in analyzing finan-
cial statements -- is not an economist, and he did not purport to oth-
erwise possess any expertise regarding economic forecasting.8 Yet, in
the absence of long-term sales figures, Maher's best hope of proving
his lost business income with reasonable certainty was to produce suf-
ficient economic data upon which an economist could posit a reliable
prediction. Faced with the utter lack of such evidence, the district
court did not abuse its discretion by limiting the period of loss under
the policy to the two-and-one-half weeks following the fire, and then
entering judgment for Maher in the stipulated amount. We therefore
affirm the court's judgment in that regard.

III.

We now consider whether the district court, following its entry of
judgment for Maher on the breach of contract claim, erroneously dis-
missed the remaining claim alleging that Continental had engaged in
unfair insurance claim settlement practices.
_________________________________________________________________

8 Indeed, Kalt's methodology required no expertise at all. Any reason-
ably intelligent lay person asked to extrapolate a business's fourth year
sales solely by considering the annual increases between Years 1-3 might
very well -- depending on how conservative or extravagant an estimate
was requested -- intuitively pick the smallest or largest increase, or an
average of the increases. Such an approach does not consider, among
many other things, the maturity of the business, the types of goods sold,
and the likelihood of short-term changes in the market for those goods.

                     8
A.

Section 4 of the West Virginia Unfair Trade Practices Act, W. Va.
Code § 33-11-1 et seq., devoted entirely to the business of insurance,
proscribes a host of unfair methods of competition, as well as many
acts or practices deemed to be unfair or deceptive. 9 No fewer than fif-
teen prohibited practices specific to claim settlements are set forth in
Subsection (9).10 West Virginia recognizes a private cause of action
_________________________________________________________________
9 For instance, in addition to the unfair claim settlement practices
described infra, all sorts of misrepresentation and false advertising are
prohibited, as are certain acts respecting insurers' dealings with their
competitors. In addition, company stock may not be offered as an
inducement to purchase insurance, kickbacks are disallowed, and insur-
ers may not discriminate as to rates or coverage among like risks. Insur-
ers must also maintain complete records of all written complaints and
their dispositions.
10 Subsection (9) provides, in pertinent part:

        Unfair claim settlement practices. - No person shall commit
        or perform with such frequency as to indicate a general business
        practice any of the following:

        (a) Misrepresenting pertinent facts or insurance policy provi-
        sions relating to coverages at issue;

        (b) Failing to acknowledge and act reasonably promptly
        upon communications with respect to claims arising under insur-
        ance policies;

        (c) Failing to adopt and implement reasonable standards for
        the prompt investigation of claims arising under insurance poli-
        cies;

        (d) Refusing to pay claims without conducting a reasonable
        investigation based upon all available information;

        (e) Failing to affirm or deny coverage of claims within a rea-
        sonable time after proof of loss statements have been completed;

        (f) Not attempting in good faith to effectuate prompt, fair
        and equitable settlements of claims in which liability has become
        reasonably clear;

        (g) Compelling insureds to institute litigation to recover
        amounts due under an insurance policy by offering substantially
        less than the amounts ultimately recovered in actions brought by
        such insureds, when such insureds have made claims for
        amounts reasonably similar to the amounts ultimately recovered;

                  9
for damages arising from an insurer's violations of Subsection (9),
whether the injured party is the insured or a third-party claimant.
_________________________________________________________________
         (h) Attempting to settle a claim for less than the amount to
         which a reasonable man would have believed he was entitled by
         reference to written or printed advertising material accompany-
         ing or made part of an application;

          (i) Attempting to settle claims on the basis of an application
          which was altered without notice to, or knowledge or consent of
          the insured;

          (j) Making claims payment to insureds or beneficiaries not
          accompanied by a statement setting forth the coverage under
          which payments are being made;

          (k) Making known to insureds or claimants a policy of
          appealing from arbitration awards in favor of insureds or claim-
          ants for the purpose of compelling them to accept settlements or
          compromises less than the amount awarded in arbitration;

          (l) Delaying the investigation or payment of claims by
          requiring an insured, claimant or the physician of either to sub-
          mit a preliminary claim report and then requiring the subsequent
          submission of formal proof of loss forms, both of which submis-
          sions contain substantially the same information;

          (m) Failing to promptly settle claims, where liability has
          become reasonably clear, under one portion of the insurance pol-
          icy coverage in order to influence settlements under other por-
          tions of the insurance policy coverage;

          (n) Failing to promptly provide a reasonable explanation of
          the basis in the insurance policy in relation to the facts or appli-
          cable law for denial of a claim or for the offer of a compromise
          settlement;

          (o) Failing to notify the first party claimant and the pro-
          vider(s) of services covered under accident and sickness insur-
          ance and hospital and medical service corporation insurance
          policies whether the claim has been accepted or denied and if
          denied, the reasons therefor, within fifteen calendar days from
          the filing of the proof of loss. . . .

W. Va. Code § 33-11-4(9) (Michie 1992). More than a "single isolated
violation" of Subsection (9) must be proved in order to establish the
"general business practice" required by the statute. Jenkins v. J.C. Pen-

                    10
Jenkins v. J.C. Penney Casualty Ins. Co., 280 S.E.2d 252, 258 (W.
Va. 1981).11

Specifically, Paragraph (g) of Subsection (9) proscribes

"[c]ompelling insureds to institute litigation to recover amounts due
under an insurance policy by offering substantially less than the
amounts ultimately recovered in actions brought by such insureds,

when such insureds have made claims for amounts reasonably similar
to the amounts ultimately recovered." W. Va. Code§ 33-11-4(9)(g)

(Michie 1992); see note 10, supra. This provision is similar in many
respects to the cause of action first announced by the Supreme Court
of Appeals of West Virginia in Hayseeds, Inc. v. State Farm Fire &

Casualty, 352 S.E.2d 73 (W. Va. 1986), on which the district court
relied in dismissing Maher's claim for unfair settlement practices.
_________________________________________________________________

ney Casualty Ins. Co., 280 S.E.2d 252, 260 (W. Va. 1981). This require-
ment sometimes compels an aggrieved plaintiff to contact other
claimants, insureds, and attorneys who have previously dealt with the
insurer. Id. Nevertheless, where an insurer is alleged to have engaged in
more than one of the listed prohibited practices, that the violations
occurred during the course of the insurer's processing of a single claim
may be sufficient to establish a general business practice. Id. The factual
basis for each violation, however, may not be the"same isolated sce-
nario." Russell v. Amerisure Ins. Co., 433 S.E.2d 532, 536 (W. Va.
1993). The Russell caveat presents no difficulty for Maher in the instant
proceeding, inasmuch as he had repeated contact with Continental and its
claims agent over the course of several months. Moreover, Maher's
claim consisted of two decidedly distinct categories of loss: property
damage and lost business income. The categories were covered under
separate provisions of the insurance policy, and a number of Continen-
tal's alleged violations relate to its handling of one -- but not the other
-- category.

11 See also Romano v. New England Mut. Life Ins. Co., 362 S.E.2d 334,
337 n.3 (W. Va. 1987) ("We recognized in Jenkins . . . that a violation
of [Subsection (9)] by an insurer gives rise to a private right of action in
favor of an aggrieved insured or beneficiary.").

                    11
1.

The court in Hayseeds held that, in cases where a policyholder sues
his own insurer over a property damage claim and substantially pre-
vails, the insurer may be held liable for consequential damages flow-
ing from the delay in payment, certain quasi-compensatory damages
such as aggravation and inconvenience, the policyholder's reasonable
attorney fees, and -- in an appropriate case -- punitive damages. Id.
at 80-81.12 The district court dismissed Maher's claim under § 33-11-
4(9) on the ground that, because he had obtained a judgment that was
less than Continental's pretrial offer of settlement, see Section I-B,
supra, he had failed to substantially prevail on the lost business
income claim.

However, Hayseeds, by its own terms, applies only to disputes
involving claims for property damage. Although Maher filed a claim
with Continental for damage to the furniture store's structure and con-
tents, neither the legitimacy nor the amount of that claim has ever
been in dispute. Rather, the focus in the underlying litigation has been
on Maher's separate claim under the policy for the lost income result-
ing from the partial shutdown of his business. Because the underlying
claim at issue is not one for property damage, Hayseeds and its prog-
eny are inapposite.13

Instead, we need only look to § 33-11-4(9)(g) itself. Because its
provisions apply to any type of insurance claim upon which litigation
_________________________________________________________________
12 The phrase "substantially prevails" refers to a comparison of the
judgment obtained by the insured with the status of the property damage
claim at the time the negotiations broke down. Thomas v. State Farm
Mut. Auto. Ins. Co., 383 S.E.2d 786, 790 (W. Va. 1989); see also
Smithson v. U.S. Fidelity & Guar. Co., 411 S.E.2d 850, 858 (W. Va.
1991) (the parties' respective offers of settlement prior to a binding loss
appraisal proceeding determine whether the claimant has substantially
prevailed).
13 Of course, Maher's cause of action under § 33-11-4(9) is not circum-
scribed solely by Continental's actions regarding the lost business
income claim. The insurer's handling (or mishandling) of the property
damage claim may also serve to establish one or more violations of the
statute. See note 15, infra, and accompanying text.

                    12
is commenced, the statutory right that it confers is broader in scope
than the common-law cause of action established in Hayseeds. To
prevail, however, a plaintiff must prove additional statutory violations
that would constitute a "general business practice." See note 10,
supra. In contrast, an insured or claimant who believes that he or she
has not been offered a sufficient sum in settlement of a claim for
property damage may prevail under Hayseeds even though the insurer
has committed no other transgressions.

2.

Because West Virginia's Hayseeds jurisprudence does not apply to
actions under § 33-11-4(9), we note that a plaintiff need not substan-
tially prevail on an underlying policy claim in order to enforce his or
her rights under the statute. Indeed, one could conceivably argue that
Continental acted more culpably (and offended the statute to a greater
degree) by delaying settlement of the undisputed property damage
claim than it did by denying outright the lost business income claim.

To be sure, if a plaintiff ultimately recovers less than the amount
offered by the insurer in settlement of the underlying claim, there can
be no violation of § 33-11-4(9)(g).14 Nevertheless, no West Virginia
case has held that a plaintiff's mere inability to prove a violation of
Paragraph (g) precludes an attempt to demonstrate that an insurer has
violated other provisions of the statute.15 Hence, even had the district
court applied the statute and concluded that Continental had not vio-
_________________________________________________________________
14 Because the manifest purpose of Paragraph (g) is to discourage the
practice of "[c]ompelling insureds to institute litigation," only offers of
settlement that are made prior to the commencement of the lawsuit may
be compared to the plaintiff's ultimate recovery for the purpose of deter-
mining whether the Paragraph has been violated. Continental's post-
complaint offer of judgment for $12,000 on the lost business income
claim is not, therefore, relevant to the issue of whether it compelled
Maher to bring suit to begin with.
15 According to the bankruptcy judge's proposed Conclusions, Conti-
nental may have dealt with Maher in such a way as to run afoul of Para-
graphs (a), (b), (e)-(g), (m), and (n). Continental may also have violated
various provisions of the state's Regulations on Unfair Trade Practices,
promulgated by the Insurance Commissioner of West Virginia.

                    13
lated § 33-11-4(9)(g), it could not have, as a result, dismissed the
remainder of Maher's statutory claim.

B.

Until recently, it would have been appropriate for the district court
to have dismissed Maher's statutory claim without prejudice until the
appellate process had been concluded as to the underlying contractual
claim. See Robinson v. Continental Casualty Co. , 406 S.E.2d 470,
471-72 (W. Va. 1991); Jenkins, 280 S.E.2d at 259.

However, in State ex rel. State Farm Fire & Casualty Co. v.
Madden, 451 S.E.2d 721 (W. Va. 1994), the Supreme Court of
Appeals of West Virginia overruled Robinson and Jenkins, holding
that claims against an insurer under § 33-11-4(9) may be joined with
an underlying third-party personal injury action against the insured,
as long as the claims are bifurcated and proceedings against the
insurer (including discovery) are stayed until the underlying claim has
been ultimately resolved. Id. at 724-25. 16 Although the underlying
claim in the instant case sounds in contract, not tort, and the suit is
a "first-party" action by Maher against his own insurer instead of a
third-party action by an outside claimant, the sweeping, unequivocal
language used in Madden convinces us that it would apply with equal
force here.

IV.

Accordingly, although we affirm the district court's entry of judg-
ment for Maher on the underlying contractual claim, we vacate its dis-
missal of Maher's claim against Continental for unfair insurance
settlement practices, and we remand the case to the district court to
proceed with that claim. We direct that the court stay those proceed-
_________________________________________________________________
16 "Ultimately resolved" means that any and all appeals have been
exhausted. Robinson, 406 S.E.2d at 471. Maher's appeals of the district
court's judgment on the underlying claim will not have been exhausted
until (1) the mandate has issued from this court, and either (2) the United
States Supreme Court completes its review of the matter or (3) Maher
declines to file a timely petition for certiorari.

                     14
ings, however, until Maher's underlying claim is ultimately resolved.
See note 16, supra.

The judgment of the district court is

AFFIRMED IN PART, VACATED IN PART,

AND REMANDED WITH INSTRUCTIONS

                    15